DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 9-12, 15, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Helmich et al. (The Journal of Biological Chemistry Vol. 291 No. 10, pp. 5234-5246, March 4, 2016).
Considering Claims 1, 2, and 12:  Helmich et al. teaches a process for the cleavage of the aryl ether bonds in lignin/depolymerization of lignin (Title) comprising treating the lignin with a glutathione/a thiol (Figure. 1).  As the glutathione cleaves bonds in the lignin backbone, the molecular weight would be reduced in the process.
Considering Claim 9 and 10:  Helmich et al. teaches the process as producing guaiacol monomers (Figure 1).  
Considering Claim 11:  Helmich et al. teaches the products as being free of adducts of the thiol compound (Figure 1).  
Considering Claim 15:  Helmich et al. teaches the production of glutathione disulfide (pg. 5234, Figure 1).
Considering Claims 17 and 18:  Helmich et al. teaches the reaction as occurring in an aqueous mixture (pg. 5237).
Considering Claim 19:  Helmich et al. teaches the reaction as occurring at 30 ºC (pg. 5237).

Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Helmich et al. (The Journal of Biological Chemistry Vol. 291 No. 10, pp. 5234-5246, March 4, 2016) as applied to claim .
Considering Claim 16:  Helmich et al. teaches the process of claim 15 above.
	Helmich et al. teaches the formation of glutathione disulfide.  As shown by Rothwarf, glutathione disulfide undergoes an interchange reaction with glutathione which would reduce the disulfide molecule (pg. 7944).

Claims 1, 2, 9, 10, 12, 14, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rolando et al. (Thioacidolysis, Wood Science: Methods in Lignin Chemistry, Springer, 1992, 334-349).
Considering Claims 1, 2, 12, 14:  Rolando et al. teaches a process for the cleavage of arylglycerol-β-aryl ethers of lignin/depolymerization of lignin (6.4.2) comprising reacting a lignin compound with a thiol compound to depolymerize the lignin (6.4.3.2).  As the ether bonds in the backbone of the lignin are cleaved, the molecular weight is reduced in the process.  
Considering Claims 9 and 10:  Rolando et al. teaches the monomeric products as including phenol, guaiacol and syringol (Table 6.4.4, Fig. 6.4.1A,B).
Considering Claims 17 and 18:  Rolando et al. teaches the reaction as occurring in a dioxane solvent (6.4.3.1).
Considering Claim 19:  Rolando et al. teaches the reaction as occurring at 100 ºC (6.4.3.2).

Claims 1, 2, 5, 9-12, 14, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu et al. (Journal of Wood Chemistry and Technology, 34:122-134, 2014).
Considering Claims 1, 12, 14, 17, and 18:  Hu et al. teaches a method of depolymerizing lignin (Conclusion) comprising reacting a lignin with dodecanethiol in dimethylformamide (Experimental).  Hu et al. teaches that the molecular weight is decreased by the reaction (Table 5).
Considering Claim 2:  Hu et al. teaches the lignin as comprising β-O-4 ether linkages, α-O-4 ether linkages and 4-O-5 ether linkages (Introduction).
Considering Claim 5:  Hu et al. teaches the lignin as having a number average molecular weight of 1977 g/mol prior to reaction (Table 5).
Considering Claims 9 and 10:  Hu et al. teaches the formation of guaiacol (FT-IR and UV analysis).  
Considering Claim 11:  Hu et al. does not teach the formation of thiol adducts in the depolymerized product.
Considering Claim 19:  Hu et al. teaches the reaction as occurring at 130 ºC (Experimental).

Claims 1, 2, 5, 7, 9-11, 13, 14, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sjostrom et al. (US Pat. 3,951,732).
Considering Claims 1, 2, 13, and 14:  Sjostrom et al. teaches treating a lignin composition with 2,3-dimercaptopropanol (5:48-6:53).  Sjostrom et al. teaches that the lignin is solubilized, and thus the molecular weight is reduced to allow for the lignin to be soluble in water (1:42-61; 3:50-61).
Considering Claims 5 and 7:  Sjostrom et al. teaches a composition comprising native lignin in a lignocellulose product (6:54-65). which has a molecular weight of greater than 10,000 g/mol.
Considering Claims 9 and 10:  Sjostrom et al. teaches forming lignin decomposition products, which contain monomers and oligomers of guaicol and syringol.
Considering Claim 11:  Sjostrom et al. does not teach the lignin products as comprising thiol adducts.
Considering Claims 17-19:  Sjostrom et al. teaches the reaction as occurring in water at 120 º (Claim 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in 

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Helmich et al. (The Journal of Biological Chemistry Vol. 291 No. 10, pp. 5234-5246, March 4, 2016) as applied to claims 1 and 2 above.
Considering Claim 3 and 4:  Helmich et al. teaches the process of claims 1 and 2 as shown above.  
	Helmich et al. does not teach the degree of linkages cleaved or the molecular weight reduction of the lignin.  However, Helmich et al. teaches the monomeric lignin aromatic compounds as being valuable (pg. 5234).  It would have been obvious to a person having ordinary skill in the art to have optimized the degradation of the lignin to monoaromatic compounds through routine experimentation, and the motivation to do so would have been, to provide the highest yield of valuable products possible.  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Helmich et al. (The Journal of Biological Chemistry Vol. 291 No. 10, pp. 5234-5246, March 4, 2016) as evidenced by Rothwarf et al. (Proc. Natl. Acad. Sci. USA, Vol. 89, 7944-7948, 1992).
Considering Claim 20:  Helmich et al. teaches a process for the cleavage of the aryl ether bonds in lignin/depolymerization of lignin (Title) comprising treating the lignin with a glutathione/a thiol (Figure. 1).  As the glutathione cleaves bonds in the lignin backbone, the molecular weight would be reduced in the process.  Helmich et al. teaches the process as producing guaiacol monomers (Figure 1).  
Helmich et al. teaches the formation of glutathione disulfide.  As shown by Rothwarf, glutathione disulfide undergoes an interchange reaction with glutathione which would reduce the disulfide molecule (pg. 7944).
Helmich et al. does not teach the degree of linkages cleaved or the molecular weight reduction of the lignin.  However, Helmich et al. teaches the monomeric lignin aromatic compounds as being valuable (pg. 5234).  It would have been obvious to a person having ordinary skill in the art to have optimized the degradation of the lignin to monoaromatic compounds through routine experimentation, and the motivation to do so would have been, to provide the highest yield of valuable products possible.  

s 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Rolando et al. (Thioacidolysis, Wood Science: Methods in Lignin Chemistry, Springer, 1992, 334-349) as applied to claims 1 and 2 above, and further in view of Helmich et al. (The Journal of Biological Chemistry Vol. 291 No. 10, pp. 5234-5246, March 4, 2016).
Considering Claim 3 and 4:  Rolando et al. teaches the process of claims 1 and 2 as shown above.  
	Rolando et al. does not teach the degree of linkages cleaved or the molecular weight reduction of the lignin.  However, Helmich et al. teaches the monomeric lignin aromatic compounds as being valuable (pg. 5234).  It would have been obvious to a person having ordinary skill in the art to have optimized the degradation of the lignin to monoaromatic compounds through routine experimentation, and the motivation to do so would have been, to provide the highest yield of valuable products possible.  

Claims 3, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (Journal of Wood Chemistry and Technology, 34:122-134, 2014) as applied to claims 1, 2, and 5 above, and further in view of Helmich et al. (The Journal of Biological Chemistry Vol. 291 No. 10, pp. 5234-5246, March 4, 2016).
Considering Claim 3, 4, and 6:  Hu et al. teaches the process of claims 1, 2, and 5 as shown above.  
	Hu et al. does not teach the degree of linkages cleaved or the molecular weight reduction of the lignin.  However, Helmich et al. teaches the monomeric lignin aromatic compounds as being valuable (pg. 5234).  It would have been obvious to a person having ordinary skill in the art to have optimized the degradation of the lignin to monoaromatic compounds through routine experimentation, and the motivation to do so would have been, to provide the highest yield of valuable products possible.  

Claims 3, 4, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sjostrom et al. (US Pat. 3,951,732) as applied to claims 1, 2, 5, and 7 above, and further in view of Helmich et al. (The Journal of Biological Chemistry Vol. 291 No. 10, pp. 5234-5246, March 4, 2016).
Considering Claim 3, 4, 6, and 8:  Sjostrom et al. teaches the process of claims 1, 2, and 5 as shown above.  
	Sjostrom et al. does not teach the degree of linkages cleaved or the molecular weight reduction of the lignin.  However, Helmich et al. teaches the monomeric lignin aromatic compounds as being valuable (pg. 5234).  It would have been obvious to a person having ordinary skill in the art 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297.  The examiner can normally be reached on M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIAM J HEINCER/Primary Examiner, Art Unit 1767